MEMORANDUM **
Antolin Andrews, a California state prisoner, appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915A(a), his 42 U.S.C. § 1983 action challenging the constitutionality of the California parole system. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and affirm.
The district court properly dismissed Andrews’s action because a favorable judgment would necessarily imply the invalidity of his past and present sentences. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Raines v. U.S. Parole Com’n, 829 F.2d 840, 844 (9th Cir.1987) (“Term of imprisonment includes time on parole.”); CaLPenal Code § 3000(b)(5) (“Upon successful completion of parole, ... the inmate shall be discharged from custody.”).
Because Andrews’s claims are not cognizable in this litigation, the district court did not err by denying his request for a three-judge court. See 28 U.S.C. § 2284(a); see also 28 U.S.C. § 636(b)(1)(A).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.